747 N.W.2d 865 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gale M. BEEMAN, Defendant-Appellant.
Docket No. 134338. COA No. 275107.
Supreme Court of Michigan.
May 7, 2008.
On order of the Court, the application for leave to appeal the May 30, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would remand this case to the trial court for a decision on attorney fees that considers defendant's ability to pay now and in the future. See People v. Dunbar, 264 Mich.App. 240, 690 N.W.2d 476 (2004), lv. den. 473 Mich. 881, 699 N.W.2d 700 (2005).